DETAILED ACTION
Claims 1-5 and 7-16 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Appeal Brief filed on 9/21/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BORIS GORNEY/             Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                           
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the Kroop reference does not teach “associating a probability for a performance of the at least one drive command point with a certain time delay.” Applicant’s arguments are moot in light of new grounds of rejection. See 103 rejection below.
Applicant argues the Moncrief reference does not teach “the score is generated based at least in part on generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand.” The Examiner disagrees and points Applicant to the Moncrief reference. In [0227] of Moncrief, a score is generated based on the driver’s response to inputs and relative reactions. This includes comparison to standards of steering, braking, and throttle. These inputs are also evaluated relative to the mean response to avoid a collision. By avoiding a collision, the score is generated in relation to a generic traffic rule as “no contact with another road user” is suggested as a traffic rule in [0034] of Appellant’s specification as filed. In [0226] of Moncrief, inputs including accelerating and braking are also used. The use of acceleration and braking in the generation of the score, the score includes generic comfort rules as acceleration and braking are used to determine comfort in [0034] of Appellant’s specification as filed. Neither the claims nor Appellant’s Specification define the special validation points. As the score is also calculated in 
Applicant argues nothing in the Priller reference teaches at least "a positive validation point, a negative valuation point, and a knock-out validation point," let alone "the score [being] increased for each positive validation point and decreased for each negative valuation  point; and the virtual test scenario is failed in response to a knock-out validation point," as claimed. The Examiner disagrees and points Applicant to the Konrady and Priller references. First, Konrady is cited as teaching “the validation point including at least one of a positive validation point, a negative valuation point, and a knock-out validation point.” This limitation is taught in Col. 62, lines 6-22, of Konrady where the evaluation of factors, elements or conditions with respect to autonomous vehicle technologies or functionalities impact the factor and/or points in a positive or negative way. Priller then teaches the increase or decrease of the score in [0013] by increasing or reducing parameters tied to the score. The failure in response to a knock-out validation point is also taught in [0009] of Priller by discarding data (failure) where no accident data is available or successful prevention of accidents (knock-out validation point). Thus, the cited references teach the claimed limitation.
	Thus, the 103 rejection of the claims is Maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 8 and 13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
an analyzing unit in claim 8
an analyzing unit in claim 13
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 8 and 13 the claim limitations an analyzing unit in claim 8 and an analyzing unit in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discloses “[e]ach block stands for an electronic unit, which comprises software and is implemented in an electronic computer” in [0023] of the specification, it is devoid of the algorithms that provide structures to convert the generic CPU into a special purpose CPU to perform the claimed functions. (MPEP 2181.II.(B)) There is no disclosure of any particular algorithms, either explicitly or inherently, to perform the actions of the analyzing unit. The use of the terms electronic computer and software alone is not adequate structure because it does not describe a special purpose CPU for performing the functions. As such, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 


All claims dependent on a 112 rejected base claim are rejected based on their dependency

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Regarding claims 8 and 13, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the an analyzing unit” in claim 8 and “an analyzing unit” in claim 13. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites the limitation “and on at least one special evaluation relating to the special validation point associated with a specific demand”. It does not appear that the instant specification has support for “and on at least one special evaluation relating to the special validation point associated with a specific demand” as recited in the amended claims. When looking at [0034]-[0036] as suggested by Applicant, adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.
Claim 13 recites the limitation “negative valuation point.” It does not appear that the instant specification has support for “negative valuation point.” When looking at [0028] and [0056] as suggested by Applicant, adequate support could not be found. 

All claims dependent on a 112 rejected base claim are rejected based on their dependency

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for virtually testing an autonomous vehicle. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.
Step 1: Claims 1-5 and 7 are directed to a method, which is a process, which is a statutory category of invention. Claims 8-12 are directed to a computer, which is a machine, which is a 13-16 are directed to a system, which is a machine, which is a statutory category of invention. Therefore, claims 1-5 and 7-16 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8 and 13 are directed to the abstract idea of virtually testing an autonomous vehicle, constituting an abstract idea based on Mental Processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. The limitation of “operating an autonomously driving, tested vehicle in a virtual environment” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Also, the limitation of “operating a virtual test scenario for the tested vehicle in the virtual environment using the computer by defining at least one variation point that derives a number of tests from the virtual test scenario, at least one validation point that marks an element of the virtual environment, and activating at least one drive command point that instructs control of the tested vehicle tested” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Also, the limitation of “associating a probability for a performance of the at least one drive command point with a certain time delay; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Also, the limitation of “analyzing each of the variation, validation and drive command points to generate a score indicative of a performance of the tested vehicle in the test scenario.” as drafted, is a process “a virtual test scenario for an autonomously driving tested vehicle having a variation point and a special validation point to mark an element of a virtual environment; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Claim 8 also contains, the limitation of “compare the variation and special validation points to generate a score indicative of a performance of the tested vehicle in the virtual test scenario, the score is generated based at least in part on generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally in claim 13, the limitation of “generates, for a vehicle, a virtual test scenario having variation, validation and drive command points to mark an element of a virtual environment and control vehicle activations to test the vehicle, the validation point including at least one of a positive validation point, a negative valuation point, and a knock-out validation point; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Claim 13 also contains, the limitation of “compare the points to generate a score indicative of a performance of the tested vehicle related to the element of the virtual environment in the virtual test scenario, wherein in the score is increased for each positive validation point and decreased for each negative valuation point; and the virtual test scenario fails in response to a knock-out validation point” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Using a computer to receive, process, and display the data resulting from this kind of method of mental analysis merely implements the abstract idea in the manner of "apply it" and does not provide "something more" to make the claimed invention patent eligible. That is, other than reciting a computing or analyzing unit to perform operations the steps of the claim, nothing in the claim elements precludes the step from practically being performed in the mind. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. Using a computer to receive, process, and display the data resulting from this kind of method of mental analysis merely implements the abstract idea in the manner of "apply it" and does not provide "something more" to make the claimed invention patent eligible. That is, other than reciting a computing system including a processor and memory configured to perform operations the steps of the claim, nothing in the claim elements precludes the step from practically being performed in the mind. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 13 recite the additional elements of “a computer” and “an analyzing unit” however this additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h))  The claims merely detail instructions on how to 
Step 2B: Claims 1, 8 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 8 and 13 recite the additional elements of ““a computer” and “an analyzing unit” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. Regarding dependent claims 2, 3 and 7, the limitations of “evaluating each virtual test scenario, and using an interface to define the variation, validation and drive command 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). The courts have recognized “receiving or transmitting data over a network” as a computer function that is well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. (MPEP 2106.5(d)) In paragraph [0038] of Applicant’s Specification as filed, Applicant states “[t]his method method can also be applied on a conventional graphic interface of a desktop computer, a tablet, or the like. Therefore, as shown in Section 2106.05(d) and Applicant’s Specification, the 2B features of the invention are “routine and conventional.”
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 4 is directed to further limiting the testing method by defining the programming method, which is directed to “Mental concepts.” 
Dependent claim 5 is directed to further limiting the testing method by defining how data is gathered, which is directed to “Mental concepts.” 
Dependent claims 9 and 14 are directed to further limiting the testing method by defining the display of data, which is directed to “Mental concepts.” 
Dependent claim 10 is directed to further limiting the testing method by defining a drive command, which is directed to “Mental concepts.” 
Dependent claims 11 and 15 are directed to further limiting the testing method by defining the multiple scenarios and generation of a score, which is directed to “Mental concepts.” 
Dependent claims 12 and 16 are directed to further limiting the testing method by defining the testing environment, which is directed to “Mental concepts.” 
Accordingly, claims 1-5 and 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. U.S. Patent No. 10223479 B1 (hereinafter Konrardy), in view of Spek et al. “Intersection approach speed and accident probability” (hereinafter Spek).

As to claim 1, Konrardy teaches a method for virtually testing a vehicle comprising, (Abstract, lines 1-3, Methods and systems for testing the operation of autonomous or semi-autonomous operation features in a virtual test environment are provided):
operating an autonomously driving, tested vehicle in a virtual environment using a computer; (Col. 2, lines 45-48, A server or other computer system may present test input signals to the one or more autonomous operation features to test the response of the features in a virtual environment.);
operating a virtual test scenario for the tested vehicle in the virtual environment using the computer by defining at least one variation point that derives a number of tests from the virtual test scenario, (Col. 29, lines 65-67 and Col. 30, lines 1-3, The test inputs may also include variations in the environmental conditions of the vehicle 108, such as by simulating weather 
at least one validation point that marks an element of the virtual environment (Col. 32, lines 47-51, Once set up, hundreds or thousands of test scenarios may be automatically run to evaluate autonomous (and/or semi-autonomous) operation feature performance under a variety of conditions without input from a user or vehicle operator), 
and activating at least one drive command point that instructs control of the tested vehicle tested; (Col. 21, lines 51-55, The method 300 may begin at block 302 when the controller 204 receives a start signal. The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108); 
analyzing each of the variation, validation and drive command points to generate a score indicative of a performance of the tested vehicle in the test scenario, (Col. 68, lines 31-33, (3) analyzing, via the one or more processors, a performance of the autonomous or semi-autonomous functionality under virtual conditions associated with the virtual test scenario;). Examiner’s Note: From the Applicant’s specifications an example of a variation point is the weather conditions, Paragraph [0026], an example of the validation point is evaluation criterion/method, Paragraph [0028], and an example of drive command point is starting points or signal, Paragraph [0031].
Konrardy does not explicitly teach associating a probability for a performance of the at least one drive command point with a certain time delay.
associating a probability for a performance of the at least one drive command point with a certain time delay. (Figures 2, 6 and 7, Abstract, Section 2 Modeling gap acceptance behavior, based on the gap time (time delay) the probability of making it through an intersection without a collision is calculated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Spek by associating a probability for a performance of the at least one drive command point with a certain time delay, as both references are directed to modeling the driving of a vehicle. Spek would modify Konrardy by including a probability calculation in the testing step that calculated the probability of performance. The benefit of doing so is the created model will show a very good fit for the simulator data and a reasonable fit for the traffic observations, and can be considered meaningful in the sense that yields significant parameter values. (Spek Section 6 Conclusions and recommendations)

Regarding claim 5, the combination of Konrardy and Spek teaches the method of claim 1. Konrardy also teaches wherein for the virtual test scenario is defined to associate sensors and actuators with the tested vehicle, (Col. 3, lines 10-14, The set of computer-readable instructions may include one or more software routines configured to receive one or more input signals from at least one sensor and generate one or more output signals for controlling a vehicle). 
Examiner’s Note: An actuator is a component of a machine responsible for moving and controlling a mechanism or system. An actuator requires a control signal and in this case an output signal controls the vehicle.

Regarding claim 7, the combination of Konrardy and Spek teaches the method of claim 1. Konrardy also teaches wherein the computer includes multiple partial computers, (Col. 5, lines 10-16, The computer system may include one or more processors and a non-transitory program memory coupled to the one or more processors and storing executable instructions. The executable instruction may, when executed by the one or more processors, cause the computer system to receive operating data regarding operation of the vehicle).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Spek, and in further view of Wei et al. U.S. Publication No. 2016/0314224 A1 (hereinafter Wei).

As to claim 2, the combination of Konrardy and Spek teaches the method of claim 1. The combination of Konrardy and Spek does not specifically teach further comprising evaluating each virtual test scenario, and using an interface to define the variation, validation and drive command points of the test scenario.
Wei teaches further comprising evaluating each virtual test scenario, and using an interface to define the variation, validation and drive command points of the test scenario, (Wei, Paragraph [0014], An autonomous vehicle simulation system includes a user interface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Konrardy and Spek to incorporate the teachings of Wei by evaluating each virtual test scenario, and using an interface to define the programed test scenario as the references are directed to modeling the driving of a vehicle. Wei would modify the combination of Konrardy and Spek by including an interface in the programed testing system. Doing so will enable one skilled in the art to assign values or range of values to specific properties as inputs or provide commands in the virtual environment. (Wei [0018])

Regarding claim 3, the combination of Konrardy, Spek and Wei teaches the method of claim 2. Konrardy teaches wherein the interface is a virtual reality input (Col. 2, lines 63-67 and Col. 3, lines 1-10, The computer-implemented method may include receiving a set of computer-readable instructions for implementing the one or more autonomous operation features, executing the one or more software routines, receiving one or more test input signals that simulate the one or more signals from at least one sensor, generating one or more test output signals for the virtual vehicle in response to the received one or more test input signals, 

As to claim 4, the combination of Konrardy and Spek teaches the method of claim 1. However, the combination of Konrardy and Spek does not specifically teach wherein the virtual test scenario is programmed according to game theory.
Wei teaches wherein the virtual test scenario is programmed according to game theory, (Wei, Paragraph [0003], lines 17-19, The simulated interaction includes reactive behavior of the autonomous vehicle control system in response to the spontaneous simulated events). Examiner’s Note: Game theory is a branch of mathematics concerned with the analysis of strategies for dealing with competitive situations where the outcome of a participant’s choice of action depends critically on the actions of other participants.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Moncrief et al. U.S. Publication No. 2015/0187224 A1 (hereinafter Moncrief).

As to claim 8, Konrardy discloses a computer that tests a vehicle, comprising:
a virtual test scenario for an autonomously driving tested vehicle having a variation point, (Col. 29, lines 65-67 and Col. 30, lines 1-3, The test inputs may also include variations in the environmental conditions of the vehicle 108, such as by simulating weather conditions that may affect the performance of the autonomous operation feature (e.g., snow or ice cover on a roadway, rain, or gusting crosswinds, etc.)) 
and a special validation point to mark an element of a virtual environment, (Col. 28, lines 8-14, FIG. 5 illustrates a flow diagram of an exemplary autonomous operation feature evaluation method 500 for determining the effectiveness of autonomous operation features, which may be implemented by the autonomous vehicle insurance system 100. The method 500 begins by monitoring and recording the responses of an autonomous operation feature in a test environment at block 502); and 
an analyzing unit configured to compare the variation and special validation points to generate a score indicative of a performance of the tested vehicle in the virtual test scenario, (Col. 68, lines 31-33, (3) analyzing, via the one or more processors, a performance of the autonomous or semi-autonomous functionality under virtual conditions associated with the virtual test scenario;) and (Col. 68, lines 38-46, (5) generating, updating, or adjusting, via the one or more processors, a premium, rate, discount, reward, or other insurance item associated with an insurance policy for an autonomous or semi-autonomous vehicle employing the package of computer instructions that instruct the vehicle processor to perform the autonomous or semi-autonomous functionality based upon the insurance-based risk of, or associated with, the package of computer instructions). Examiner’s Note: From the applicant’s 
Konrardy does not disclose the score is generated based at least in part on generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand.
Moncrief teaches the score is generated based at least in part on generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand, (Moncrief, Paragraph [0227], the driver under test is scored not only on what his vehicle did in response to his inputs, but also what his relative reactions times were with [0353] each of the drives scored relative to the remaining set of drives across a spread of variance thresholds and hold-off times, [0150], in a driving simulation when the driver is stopped at a traffic light or when to make a turn into cross-traffic from a stop sign, that is, traffic rules and [0226], independent variables are used at inputs to the model which calculates what the vehicle is doing in response to these inputs such as accelerating, braking, etc. which are the comfort rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Moncrief by generating a score based at least in part on generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand. Doing so enables a series of scores 

Regarding claim 9, the combination of Konrardy and Moncrief teaches the computer of claim 8. Konrardy teaches further comprising a virtual reality interface configured to output the virtual test scenario in the virtual environment (Col. 19, lines 1-14, FIG. 2 illustrates a block diagram of an exemplary mobile device 110 or an exemplary on-board computer 114 consistent with the system 100. The mobile device 110 or on-board computer 114 may include a display 202, a GPS unit 206, a communication unit 220, an accelerometer 224, one or more additional sensors (not shown), a user-input device (not shown), and/or, like the server 140, a controller 204. In some embodiments, the mobile device 110 and on-board computer 114 may be integrated into a single device, or either may perform the functions of both. The on-board computer 114 (or mobile device 110) interfaces with the sensors 120 to receive information regarding the vehicle 108 and its environment, which information is used by the autonomous operation features to operate the vehicle 108).

Regarding claim 10, the combination of Konrardy and Moncrief teaches the computer of claim 8. Konrardy teaches wherein the virtual test scenario includes at least one drive command point to instruct activation of the tested vehicle, (Col. 20, lines 61-67 and Col. 21, lines 1-4, This may include information regarding settings or configurations of autonomous operation features, data from the sensors 120 regarding the vehicle environment, data from the sensors 120 regarding the response of the vehicle 108 to its environment, communications 


Regarding claim 11, the combination of Konrardy and Moncrief teaches the computer of claim 8. Konrardy teaches further comprising a library configured to store different test scenarios and elements to test the tested vehicle using the different test scenarios and elements and generate a score indicative of a performance of the tested vehicle, (Col. 17, lines 55-58, The server 140 may further include a database 146, which may be adapted to store data related to the operation of the vehicle 108 and its autonomous operation features) and (Col. 34, lines 4-7, The risk level may be defined in various alternative ways, including as a probability of loss per unit time or distance traveled, a percentage of collisions avoided, or a score on a fixed scale).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Moncrief and in further view of Wei.


As to claim 12, the combination of Konrardy and Moncrief teaches the computer of claim 11. However, the combination of Konrardy and Moncrief does not specifically teach wherein the test scenario includes at least one active virtual road user, at least one passive road user, and the virtual environment being obtained from the library.
Wei discloses wherein the test scenario includes at least one active virtual road user, at least one passive road user, and the virtual environment being obtained from the library, (Wei, Paragraph [0019], For example, the model data 22 can include data associated with the static physical features of the simulated virtual environment corresponding to a rendered three-dimensional geographic scene of interest (buildings, roads, etc.), data from dynamic models (moving objects, such as people, other vehicles, etc.), data associated with environmental conditions, and data associated with the sensors of the autonomous vehicle). Examiner’s Note: The active road user is implied from the data associated with the autonomous vehicle and the passive road users are implied from the data associated from the dynamic models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Konrardy and Moncrief to incorporate the teachings of Wei that the test scenario includes at least one active virtual road user, at least one passive road user, and the virtual environment being obtained from the library. The benefit of doing so is it enables the test scenario to have all the elements that can interact with the tested vehicle to help obtain the response of the tested vehicle in the simulated environment.(Wei [0019])

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Priller (U.S. Publication No. 2016/0280233 A1).

As to claim 13, Konrardy discloses an autonomously driving test system comprising:
a computer that generates, for a vehicle, a virtual test scenario having variation, (Col. 29, lines 65-67 and Col. 30, lines 1-3, The test inputs may also include variations in the environmental conditions of the vehicle 108, such as by simulating weather conditions that may affect the performance of the autonomous operation feature (e.g., snow or ice cover on a roadway, rain, or gusting crosswinds, etc.)), 
validation (Col. 32, lines 47-51, Once set up, hundreds or thousands of test scenarios may be automatically run to evaluate autonomous (and/or semi-autonomous) operation feature performance under a variety of conditions without input from a user or vehicle operator), 
and drive command points to mark an element of a virtual environment and control vehicle activations to test the vehicle, (Col. 21, lines 51-55, The method 300 may begin at block 302 when the controller 204 receives a start signal. The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108), 
the validation point including at least one of a positive validation point, a negative valuation point, and a knock-out validation point, (Col. 62, lines 6-22, an evaluation of factors, elements, and/or conditions with respect to multiple vehicle accidents involving vehicles with autonomous vehicle technologies or functionalities may indicate the impact of each factor, that is, whether positive or negative); and
an analyzing unit configured to compare the points to generate a score indicative of a performance of the tested vehicle related to the element of the virtual environment in the virtual test scenario (Col. 68, lines 31-33, (3) analyzing, via the one or more processors, a performance of the autonomous or semi-autonomous functionality under virtual conditions associated with the virtual test scenario).
Examiner’s Note: From the applicant’s specifications an example of a variation point is the weather conditions, Paragraph [0026], an example of the validation point is evaluation criterion/method, Paragraph [0028], and an example of drive command point is starting points or signal, Paragraph [0031].
Konrardy does not specifically teach wherein in the score is increased for each positive validation point and decreased for each negative valuation point; and the virtual test scenario fails in response to a knock-out validation point.
Priller teaches wherein in the score is increased for each positive validation point and decreased for each negative valuation point; and the virtual test scenario fails in response to a knock-out validation point, (Priller, Paragraph [0009], a set of measurement data that possibly could be entirely suited for generating further test scenarios is discarded for which no accident data is available due to an accident not occurring, and Paragraph [0013], a test parameter can be directly altered, thus generating a new starting situation for a further test with possible changes including increasing or decreasing the test parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Priller wherein in the score is increased for each positive validation point and decreased for each 

Regarding claim 14, the combination of Konrardy and Priller teaches the autonomously driving test system of claim 13. Konrardy teaches further comprising a virtual reality interface configured to output the virtual test scenario in the virtual environment, (Col. 19, lines 1-14, FIG. 2 illustrates a block diagram of an exemplary mobile device 110 or an exemplary on-board computer 114 consistent with the system 100. The mobile device 110 or on-board computer 114 may include a display 202, a GPS unit 206, a communication unit 220, an accelerometer 224, one or more additional sensors (not shown), a user-input device (not shown), and/or, like the server 140, a controller 204. In some embodiments, the mobile device 110 and on-board computer 114 may be integrated into a single device, or either may perform the functions of both. The on-board computer 114 (or mobile device 110) interfaces with the sensors 120 to receive information regarding the vehicle 108 and its environment, which information is used by the autonomous operation features to operate the vehicle 108).

Regarding claim 15, the combination of Konrardy and Priller teaches the autonomously driving test system of claim 13. Konrardy teaches further comprising a library configured to store different test scenarios and elements to test the tested vehicle to generate a score indicative of a performance of the tested vehicle across the different test scenarios and elements, (Col. 17, lines 55-58, The server 140 may further include a database 146, which may .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Priller and in further view of Wei.
As to claim 16, the combination of Konrardy and Priller teaches the autonomously driving test system of claim 15. However, the combination of Konrardy and Priller does not specifically teach wherein the virtual test scenario, being obtained from the library, includes at least one active virtual road user, at least one passive road user, and the virtual environment.
Wei teaches wherein the test scenario includes at least one active virtual road user, at least one passive road user, and the virtual environment being obtained from the library, (Wei, Paragraph [0019], lines 13-27, For example, the model data 22 can include data associated with the static physical features of the simulated virtual environment corresponding to a rendered three-dimensional geographic scene of interest (buildings, roads, etc.), data from dynamic models (moving objects, such as people, other vehicles, etc.), data associated with environmental conditions, and data associated with the sensors of the autonomous vehicle). Examiner’s Note: The active road user is implied from the data associated with the autonomous vehicle and the passive road users are implied from the data associated from the dynamic models.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward et al. “Vehicle Collision Probability Calculation for General Traffic Scenarios Under Uncertainty”: Also teaches calculating the probability of a collision due to the actions of the driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147